DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claims 1-16, the claims are drawn to an “easy to liquefy gas”.  Although Applicant provides a general definition of “easy to liquefy” (Specification, para 14), this definition is not specific enough such that one of ordinary skill in the art would know what type of gas would or would not meet this limitation.
	Further regarding Claim 1,  the claim contains the following language:
“….wherein a pressure and a temperature of the easy-to-liquefy gas are controlled such that in the gas supply path, the pressure of the easy-to-liquefy gas decreases in a step-
	As written, the above phrase is passive, narrative, and/or inferential and it is unclear whether this language defines a method step included in the claim.  See Ex Parte Brune, BPAI 2009-004646, August 7, 2009, appl. no. 10/399,272 (the passive language “can be selected”, “is generated”, “is stored”, and “is displayed” was determined to be indefinite).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1, 8 and 9, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitmore (US 5,778,917).
	Regarding Claim 1, Whitmore discloses a gas supply method comprising: 

	supplying the easy-to-liquefy gas from the gas container to a processing container (Examiner's annotations) in which a substrate process is performed using the easy-to-liquefy gas, via a gas supply path (Examiner's annotations),
	wherein a pressure and a temperature of the easy-to-liquefy gas are controlled such that in the gas supply path, the pressure of the easy-to-liquefy gas decreases in a step-by-step manner and the temperature of the easy-to-liquefy gas increases from the gas container toward the processing container (Col 4, lines 23-40).
	

    PNG
    media_image1.png
    851
    798
    media_image1.png
    Greyscale


	Regarding Claim 8, Whitmore discloses a gas supply method wherein the temperature of the easy-to-liquefy gas is increased by dividing a region from the gas container to the processing container 
	Regarding Claim 9, Whitmore discloses a gas supply method wherein the pressure of the easy-to-liquefy gas is adjusted by a regulator (Whitmore, Item 12 and Col 4, lines 22-35, wherein the compression heater 12 regulates gas pressure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Whitmore in view of Bayliff  (US 2011/0056570).
		Regarding Claim 11, Whitmore discloses a gas supply system comprising: 
	a gas container (Examiner's annotations) filled with an easy-to-liquefy gas (Figs 1-3 and Col 3, lines 34-46);
	a gas supply path through which the easy-to-liquefy gas is supplied from the gas container (Examiner's annotations) to a processing container in which a substrate process is performed using the easy-to- liquefy gas (Examiner's annotations);
	a plurality of heater units (Item 12 and Col 4, lines 23-40, disclosing a plurality of heaters arranged in either series or parallel) configured to heat a plurality of heating regions obtained by dividing the gas container and the gas supply path into plural regions (Whitmore discloses several heaters placed in either series or in parallel, thus identifying divided heating regions);
	 a controller configured to control the plurality of regulators and the plurality of heater units such that in the gas supply path, a pressure of the easy-to-liquefy gas decreases in a step- by-step manner and a temperature of the easy-to-liquefy gas increases from the gas container toward the processing container (Col 4, lines 23-27).
	Further regarding Claim 11,  Whitmore discloses the claimed invention, to include a plurality of compression heaters 12 that simultaneously compress and heat the affected gas (Col 4, lines 27-29).  Whitmore, however, does not explicitly mention a plurality of regulators  provided in the gas supply path.
	Bayliff, however, teaches a plurality of regulators (para 7, Fig 3B, items 304, 318, 322, and 328, and para 48) provided in the gas supply path.  
	The advantages of Bayliff’s teachings include a method to accomplish the “well-known practice to compress non-ideal gases, including elemental and other gases for scientific or industrial purposes”.   It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Bayliff’s teachings to Whitmore’s disclosures by adding pressure regulators in order to gain the advantages of gas compression for scientific or industrial purposes.
	Claims 2-7, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore in view of Grant (US 5,439,553).
	Regarding Claim 2, Whitmore is silent on a gas supply method wherein the pressure and the temperature of the easy-to-liquefy gas are controlled based on a saturated vapor pressure curve of the easy-to-liquefy gas.
	Grant, however, teaches a gas supply method wherein the pressure and the temperature of the easy-to-liquefy gas are controlled based on a saturated vapor pressure curve of the easy-to-liquefy gas (Col 4, lines 42-61).
	The advantages of Grant's teachings include the minimization or prevention of contaminants deposited on the substrate. It would have been obvious to one of ordinary skill in the art before the 

    PNG
    media_image2.png
    526
    504
    media_image2.png
    Greyscale


	Regarding Claim 3, Whitmore as modified above teaches a gas supply method wherein the temperature of the easy-to-liquefy gas is increased by dividing a region from the gas container to the processing container into a plurality of heating regions and heating each of the plurality of heating regions with a heater unit (Whitmore, Item 12 and Col 4, lines 34-35, wherein several heaters can be placed in either series or in parallel, thus identifying divided heating regions).
Regarding Claim 4, Whitmore as modified above teaches a gas supply method wherein the pressure of the easy-to-liquefy gas is adjusted by a regulator (Whitmore, Item 12 and Col 4, lines 22-35, wherein the compression heater 12 regulates gas pressure).
	Regarding Claim 5, Whitmore as modified above teaches a gas supply method wherein the pressure and the temperature of the easy-to-liquefy gas are controlled such that even when the easy-to-liquefy gas is cooled down by an adiabatic expansion caused by the regulator, a relationship between the pressure and the temperature is on a lower side of a saturated vapor pressure curve (Grant, Col 4, lines 42-61).
	Regarding Claim 6, Whitmore as modified above teaches a gas supply method wherein the easy-to-liquefy gas is a gas having a saturated vapor pressure of 100 kPa or less at a room temperature of 20 degrees C (Grant, Fig 1 and Col 4, lines 42-61, wherein an operator can select any corresponding pressure below 1000 kPa at 20 degrees C per the curve presented in Fig 1).
	Regarding Claim 7, Whitmore as modified above teaches a gas supply method wherein the easy-to-liquefy gas is an HF gas (Grant, Col 4, lines 42-61) or a C1F3 gas.
	Regarding Claim 8, Whitmore is silent on a gas supply method wherein the temperature of the easy-to-liquefy gas is increased by dividing a region from the gas container to the processing container into a plurality of heating regions and heating each of the plurality of heating regions with a heater unit.
	Regarding Claim 10, Whitmore is silent on a gas supply method wherein the easy-to-liquefy gas is a gas having a saturated vapor pressure of 100 kPa or less at a room temperature of 20 degrees C.	
	Grant, however, teaches a gas supply method wherein the easy-to-liquefy gas is a gas having a saturated vapor pressure of 100 kPa or less at a room temperature of 20 degrees C (Grant, Fig 1 and Col 
	The advantages of Grant's teachings include the minimization or prevention of contaminants deposited on the substrate. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Grant’s teachings to Whitmore’s disclosures in order to gain the advantages of substrate contaminant minimization of prevention.
	Regarding Claim 12, Whitmore is silent on a gas supply system wherein the controller controls the pressure and the temperature of the easy-to-liquefy gas based on a saturated vapor pressure curve of the easy-to-liquefy gas.
	Grant, however, teaches a gas supply system wherein the controller controls the pressure and the temperature of the easy-to-liquefy gas based on a saturated vapor pressure curve of the easy-to-liquefy gas (Col 4, lines 42-61).
	The advantages of Grant's teachings include the minimization or prevention of contaminants deposited on the substrate. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Grant’s teachings to Whitmore’s disclosures in order to gain the advantages of substrate contaminant minimization of prevention.
	Regarding Claim 13, Whitmore as modified above teaches a gas supply system wherein the controller controls the pressure and temperature of the easy-to-liquefy gas such that even when the easy-to-liquefy gas is cooled down by an adiabatic expansion caused by the plurality of regulators, a relationship between the pressure and the temperature is on a lower side of the saturated vapor pressure curve (Grant, Col 4, lines 42-61).
Regarding Claim 14, Whitmore as modified above teaches a gas supply system wherein the easy-to-liquefy gas is a gas having a saturated vapor pressure of 100 kPa or less at a room temperature of 20 degrees C (Grant, Fig 1 and Col 4, lines 42-61, wherein an operator can select any corresponding pressure below 1000 kPa at 20 degrees C per the curve presented in Fig 1).
	Regarding Claim 15, Whitmore as modified above teaches a gas supply system wherein the easy-to-liquefy gas is an HF gas (Grant, Col 4, lines 42-61) or a C1F3 gas.
	Regarding Claim 16, Whitmore is silent on a gas supply system wherein the easy-to-liquefy gas is a gas having a saturated vapor pressure of 100 kPa or less at a room temperature of 20 degrees C.
	Grant, however, teaches a gas supply system wherein the easy-to-liquefy gas is a gas having a saturated vapor pressure of 100 kPa or less at a room temperature of 20 degrees C (Fig 1 and Col 4, lines 42-61, wherein an operator can select any corresponding pressure below 1000 kPa at 20 degrees C per the curve presented in Fig 1).
	The advantages of Grant's teachings include the minimization or prevention of contaminants deposited on the substrate. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Grant’s teachings to Whitmore’s disclosures in order to gain the advantages of substrate contaminant minimization of prevention.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/Primary Examiner, Art Unit 3753